             Case 2:16-cv-01340-TSZ Document 85 Filed 04/06/21 Page 1 of 1




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6        CLAUDE BROWN,
 7                              Plaintiff,
                                                          C16-1340 TSZ
 8            v.
                                                          MINUTE ORDER
 9        KING COUNTY,

10                              Defendant.

11
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
           (1)     On March 19, 2021, the Court entered General Order 04-21, continuing
13 nearly all civil and criminal in-person trials scheduled to occur before June 30, 2021.
   The parties are therefore ORDERED to show cause why this Court should not require
14 that this six-day jury trial, which is scheduled to begin on June 14, 2021, be conducted
   virtually over any party’s objection. See Joint Status Report at ¶ 4 (docket no. 78); see
15 also Le v. King County, No. C18-55-TSZ, 2021 WL 859493, at *6 (W.D. Wash. Mar. 8,
   2021) (holding that “‘good cause in compelling circumstances’ justify conducting [that]
16 trial via a videoconferencing platform, that ‘appropriate safeguards’ for doing so are in
   place, and that a continuance of the trial date is unnecessary and would be prejudicial to
17 [the opposing party]”). The parties shall file their show-cause response, not to exceed
   four (4) pages in length, on or before Friday, April 16, 2021.
18
           (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 6th day of April, 2021.

21
                                                     William M. McCool
22                                                   Clerk

23                                                   s/Gail Glass
                                                     Deputy Clerk
     MINUTE ORDER - 1
